***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 KATHLEEN TRACEY ET AL. v.
                 MIAMI BEACH ASSOCIATION
                         (AC 43965)
                           Elgo, Moll and Cradle, Js.

                                    Syllabus

The plaintiffs, residents of a neighborhood that was adjacent to waterfront
    property owned by the defendant beach association, sought, inter alia,
    injunctive relief enjoining the defendant from blocking public access to
    and from charging fees and issuing permits for public use of its property.
    The defendant acquired the property in 1951 and, shortly thereafter,
    erected a fence that prevented the public from accessing the property.
    In 1952, owners of property in the adjacent neighborhood brought an
    injunctive action against the defendant, alleging violations of their rights
    to freely access and use the property and specifically alleging that they
    were acting as members of the general public. The 1952 plaintiffs claimed
    that H, a prior owner of the property, had, by deed and by his actions
    over a period of approximately fifty years, designated the property as
    an open way for public use. In 1953, the trial court rendered judgment
    in favor of the 1952 plaintiffs. That court found that H had dedicated
    the property for public use, ordered the defendant to remove the fence,
    and enjoined the defendant from interfering with the rights of the 1952
    plaintiffs and the general public to free entry and egress and to free
    and unimpeded use and enjoyment of the property in the future. The
    public enjoyed unimpeded access to and use of the property until 2017,
    when the defendant erected a fence with an entry gate and created a
    fee structure and permit plan for the public to access and use the
    property. In 2018, the plaintiffs commenced the present action to enforce
    the 1953 judgment. Following a trial, the trial court rendered judgment
    in favor of the plaintiffs, ordered the defendant to remove the fence,
    and enjoined the defendant from erecting another fence and from charg-
    ing fees and issuing permits for the use of the property by the public
    in the future. On the defendant’s appeal to this court, held:
1. The trial court’s decision to grant injunctive relief to the plaintiffs was
    an exercise of the court’s equitable powers to protect the integrity of
    the 1953 judgment, and the preclusive effect of the 1953 judgment was
    more precisely viewed through the lens of the doctrine of merger, which
    implicates res judicata only in its general sense.
2. The trial court properly determined that the defendant’s conduct was
    within the scope of the 1953 judgment and, accordingly, that the 1953
    judgment precluded the defendant from restricting public access to and
    use of the property: the 1953 judgment plainly recognized the rights of
    the general public both to free entry and egress to the property and to
    free and unimpeded use and enjoyment of the property along its entire
    length and width; moreover, the defendant’s erection of a fence and a
    gated entrance and imposition of fees and permits in 2017 were restric-
    tions encompassed by and in violation of the 1953 judgment.
3. The trial court properly concluded that the plaintiffs were proper parties
    in the present case because they were in privity with the 1952 plaintiffs
    and thus were entitled to the benefits of the 1953 judgment: the present
    case involved the same legal rights as those that were asserted in the
    1952 action and memorialized in the 1953 judgment, as the 1952 plaintiffs
    specifically alleged that they were acting as members of the general
    public to vindicate the rights of the general public, and the plaintiffs in the
    present case asserted illegal interference with their rights as members
    of the general public to access and use the property in accordance with
    the mandate of the 1953 judgment; moreover, the same property was
    at issue in both the 1952 action and the present action, the source
    of the rights underlying both sets of claims, namely, the conveyance
    documents executed by H, was the same in both actions, and, in each
    instance, the defendant instituted measures that restricted the public’s
    ability to freely access and use the property and faced legal challenges
    from local residents who sought to vindicate their rights as members
    of the general public; furthermore, the 1953 judgment had a preclusive
    effect on the defendant with respect to members of the general public
    because the defendant was a party to the 1952 action and had the
    opportunity to fully litigate the controversy during that action; addition-
    ally, the policies underlying the preclusion doctrines, including achieving
    finality and repose, promoting judicial economy, and preventing incon-
    sistent judgments, were served by finding the plaintiffs in privity with
    the 1952 plaintiffs and permitting them to maintain the action to enforce
    the 1953 judgment.
4. The trial court did not abuse its discretion in exercising its equitable
    authority to vindicate the 1953 judgment with respect to the plaintiffs’
    rights to freely access and use the property: the passage of time since the
    1953 judgment did not, in itself, make the enforcement of the judgment
    inequitable, and the defendant failed to offer evidence of any substantive
    legal change in the terms of the dedication of the property since the
    1953 judgment or any other change of circumstances that would make
    the enforcement of the judgment inequitable; moreover, the public used
    and enjoyed the property for more than sixty years following the 1953
    judgment without obstruction by the defendant, demonstrating that the
    defendant and the public expected the terms of the 1953 judgment to
    govern the use of the property in perpetuity; furthermore, the 1953
    judgment did not contain any temporal limitations on the relief it pro-
    vided and there was no applicable statutory limitation period because
    the action was injunctive in nature.
                      (One judge concurring separately)
     Argued January 14, 2021—officially released November 8, 2022

                             Procedural History

   Action for, inter alia, an injunction requiring the
defendant to remove a fence along the border of certain
waterfront property, and for other relief, brought to the
Superior Court in the judicial district of New London
and tried to the court, Knox, J.; judgment for the plain-
tiffs, from which the defendant appealed to this court;
thereafter, the court, Knox, J., granted in part the defen-
dant’s motion to stay the judgment. Affirmed.
  Daniel J. Krisch, with whom, on the brief, was Ken-
neth R. Slater, Jr., for the appellant (defendant).
   William E. McCoy, for the appellees (plaintiffs).
                          Opinion

   ELGO, J. This case involves an action to enforce a
judgment that memorialized the rights of the general
public to freely access and use a parcel of waterfront
property in Old Lyme. Following a bench trial, the trial
court concluded that the prior judgment in question
precluded the defendant, Miami Beach Association,
from restricting public access and use of that property.
On appeal, the defendant challenges the propriety of
that determination. We affirm the judgment of the
trial court.
  The following facts and procedural history are rele-
vant to this appeal. At all relevant times, the plaintiffs,
Kathleen Tracy,1 Robert Breen, Jerry Vowles, and Dee
Vowles, resided in an area of Old Lyme known as Sound
View, a neighborhood that is adjacent to the property
in question. The defendant is a municipal corporation
created by special act of the General Assembly in 1949.2
This appeal concerns the ability of the defendant to
restrict public access and use of a parcel of waterfront
property owned by the defendant and known as
Miami Beach.3
  Miami Beach originally was owned by Harry J. Hilli-
ard, who conveyed the property to a devisee through
his will. Title thereafter changed hands between private
individuals several times until the defendant acquired
the property via quitclaim deed on July 12, 1951.
   The present action concerns prior litigation that tran-
spired soon after the defendant acquired the property.
In November, 1951, the defendant constructed a six
foot high iron fence that precluded access to Miami
Beach. In response, twenty-six owners of property in
the adjacent Sound View neighborhood brought an
injunctive action (1952 action), alleging violations of
their right to freely access and use Miami Beach.4
   In the introductory paragraph of their complaint, the
plaintiffs specifically alleged that, in bringing that
injunction action, they were ‘‘also acting as members
of the general public . . . .’’ In the first count of their
complaint, the plaintiffs alleged that Hilliard ‘‘on or
about 1900 laid out [Miami Beach] as an ‘open way for
foot passengers and bicycles only’ ’’ and had, ‘‘by deed
to purchasers of property . . . abutting [Miami Beach],
expressly covenanted for himself, his heirs and assigns,
that [Miami Beach] would remain an open way for the
use of the public . . . .’’ The plaintiffs further alleged
that Hilliard, ‘‘by laying out [Miami Beach] on various
maps, through his deeds . . . and by his actions, con-
duct and speech over a period of approximately fifty
years, intended and designated [Miami Beach] as an
open way for public use.’’ The plaintiffs thus claimed
that the erection of the iron fence wrongfully interfered
with the rights memorialized in the respective deeds to
their properties.
   In count two, the plaintiffs claimed a prescriptive
right to use Miami Beach ‘‘as an open way and as a
beach.’’ In the third and final count, the plaintiffs alleged
that Hilliard, ‘‘[b]y various deeds subsequent to 1892
. . . reserved [Miami Beach] as an open public way for
foot passengers and bicycles,’’ that Hilliard had dedi-
cated Miami Beach ‘‘to the public,’’ and that ‘‘the plain-
tiffs and other members of the general public accepted
the same as a public way and beach and never aban-
doned it as such.’’ The plaintiffs further alleged that,
by erecting the iron fence, the defendant interfered with
their rights as ‘‘members of the general public to [the]
free and unimpeded use of [Miami Beach and] have
prevented their free use and enjoyment thereof . . . .’’
   As the defendant acknowledged in its posttrial brief
in the present case, ‘‘[i]t is not clear from the file as to
whether trial commenced, but the file does reflect that
exhibits were presented to the court,’’ and, on February
18, 1953, the court rendered judgment in favor of the
plaintiffs on counts one and three (1953 judgment).5
Vitello v. Corsino, Superior Court, judicial district of
New London, Docket No. 20902 (February 18, 1953)
(Troland, J.). The court issued a written ruling in which
it specifically found that, ‘‘prior to the year 1941, [Hilli-
ard] dedicated for public use the strip of land known
as [Miami Beach, and] . . . this dedication for such
use by [Hilliard] was accepted by the unorganized pub-
lic and has been continuously used and enjoyed by the
public down to the date of the beginning of this action.’’6
By way of relief, the court ordered in relevant part:
‘‘[T]he [defendant is] . . . hereby enjoined . . . from
maintaining and establishing after [May 29] 1953, a steel
and wire fence across said [Miami Beach] from the
intersection of [Miami Beach] with the west line of
Hartford Avenue in [Old Lyme]; and it is further
adjudged that the [defendant] and [its] servants and
agents . . . are hereby ordered . . . to remove from
[Miami Beach] the said steel and wire fence which they
have erected . . . and it is further adjudged that the
[defendant] and [its] servants and agents be, and they
are hereby enjoined . . . from interfering with the
rights of the plaintiffs and the unorganized public to
free entry and egress, and to free and unimpeded use
and enjoyment of [Miami Beach] along its entire length
and width, from now henceforth . . . .’’7
  It is undisputed that, in the decades following the
1953 judgment, public use of Miami Beach continued
without impediment.8 More than one-half century later,
following complaints regarding litter and other inappro-
priate behavior by beachgoers, the defendant instituted
what it termed a ‘‘Clean Beach Program’’ in the fall of
2017. That program involved the erection of a fence
with an entrance gate, the monitoring of the gate by
security personnel, and the creation of a fee structure
and permit program to access and use Miami Beach.
Residents of Old Lyme were permitted to enter and use
the beach at no cost, provided they furnished proof
of residency. Residents also were permitted to bring
nonresident guests to the beach, so long as they pur-
chased a guest pass from the defendant. Nonresident
members of the public were obligated to pay a fee to
enter and use Miami Beach.
   In 2018, the plaintiffs9 commenced the present action
to enforce the 1953 judgment. In the sole count of their
complaint, the plaintiffs alleged that the defendant ille-
gally interfered with the public’s right to freely access
and use Miami Beach ‘‘in direct violation’’ of the 1953
judgment.10 In so doing, they specifically alleged that
the court, in rendering the 1953 judgment, ‘‘found that
[Miami Beach] . . . is dedicated for public use.’’ They
thus sought declaratory and injunctive relief, including
an order mandating ‘‘the removal of the fence blocking
public access to Miami Beach,’’ an order ‘‘enjoining the
defendant from charging fees and issuing permits for
use of Miami Beach,’’ and a declaration that ‘‘the [defen-
dant’s] actions preventing the plaintiffs’ use of Miami
Beach . . . are in violation of previous court orders.’’11
In its answer, the defendant admitted that the 1953
judgment ‘‘was entered’’ but averred that it ‘‘cannot
admit or deny the [plaintiffs’] characterization of the
judgment in that it speaks for itself.’’ The defendant
also summarily denied the allegations of paragraph 10
of the complaint.12 It did not assert any special defenses
or counterclaim.
   In his opening remarks at trial, the plaintiffs’ counsel
explained that the plaintiffs brought the present action
to compel the defendant to ‘‘abide by the rulings of
[the Superior Court] in 1953 to enforce the free and
unimpeded right of the public to use Miami Beach.’’
On cross-examination, the following colloquy occurred
between Tracy and the defendant’s counsel:
  ‘‘[The Defendant’s Counsel]: You want [Miami Beach]
to be a public beach, correct?
  ‘‘[Tracy]: I don’t want it to be anything. I want the
public to have access to that beach; that’s what I want.
  ‘‘[The Defendant’s Counsel]: All right. And they do
have access, don’t they?
  ‘‘[Tracy]: No. I don’t think they have free, unencum-
bered access; no, I do not believe that they have that.’’
  The defendant’s counsel asked Tracy to ‘‘describe
what rights’’ the 1953 judgment conferred on the public
with respect to Miami Beach; Tracy responded that the
1953 judgment memorialized ‘‘the right to unimpeded
access—free, unimpeded access to the unorganized
public.’’ Tracy also testified that she ‘‘read the [1953
judgment as mandating] that there should be no impedi-
ment to the public to use’’ Miami Beach and opined
that ‘‘access to [Miami Beach] means you have access
to the sand, not just to the water.’’
   Breen, whose family had owned property in Sound
View since 1895, was born the year after the 1953 judg-
ment issued. In his testimony, Breen indicated that,
with respect to the public’s right to use the beach, he
never understood it to be limited to ‘‘walking purposes
only’’ and testified that the gate and fence erected by
the defendant as part of the Clean Beach Program
‘‘denies me free and unimpeded access to [Miami
Beach] that I had enjoyed the right to use whenever I
pleased for most of my life.’’ Breen thus indicated that
he sought to have those barriers removed in accordance
with the terms of the 1953 judgment. The defendant,
by contrast, maintained that it could restrict the use of
Miami Beach through the measures implemented as
part of its Clean Beach Program.
   By memorandum of decision dated January 15, 2020,
the trial court ruled in favor of the plaintiffs. After
providing a factual overview of both the 1952 action
and the present dispute, the court observed: ‘‘[F]inal
judgments are . . . presumptively valid . . . and col-
lateral attacks on their validity are disfavored. . . . The
law aims to invest judicial transactions with the utmost
permanency consistent with justice. . . . It has long
been accepted that a system of laws upon which individ-
uals, governments and organizations rely to resolve dis-
putes is dependent on according finality to judicial deci-
sions. . . . The convention concerning finality of
judgments has to be accepted if the idea of law is to
be accepted . . . . [A] party should not be able to reliti-
gate a matter which it already has had an opportunity
to litigate.’’ (Citations omitted; internal quotation marks
omitted.) The court then emphasized that, ‘‘[o]nce a
final judgment has been issued, it is within the equitable
powers of the trial court to fashion whatever orders
[are] required to protect the integrity of [its original]
judgment, including injunctive relief.’’ (Internal quota-
tion marks omitted.)
   After setting forth those principles of finality, the
court noted that the plaintiffs were seeking to enforce
the 1953 judgment.13 The court summarized the dispute
between the parties as follows: ‘‘[T]he plaintiffs rely on
the 1953 judgment of this court that found that [Hilliard]
. . . dedicated the beach to public use and the unorga-
nized public accepted this dedication. The defendant
claims, notwithstanding the 1953 judgment, that it owns
Miami Beach and has the right to restrict access or use
thereto.’’
   The court then discussed the doctrines of res judicata
and collateral estoppel, finding that the parties were in
privity with the parties to the 1952 action, that ‘‘[t]here is
no evidence that the parties, particularly the defendant,
were not presented an opportunity to litigate fully the
controversy in 1953,’’ and that the ‘‘present controversy
is substantially similar to the [1952 action]; the facts
and claims for unrestricted use of Miami Beach . . .
are identical.’’ The court emphasized that the 1953 judg-
ment ‘‘concluded any controversy on the defendant’s
restriction of the public’s access by installation of a
fence on the boundary of Miami Beach’’ and found that,
‘‘[t]he defendant, whatever laudable intentions it may
have [in enacting the Clean Beach Program], does not
have the right to restrict access to Miami Beach to
permit holders or paying users in order to remediate
such conduct.’’ The court also noted that the defendant
had offered ‘‘no evidence of any substantive legal
change in the terms of the dedication of Miami Beach
since the 1953 judgment. The evidence presented in this
case fails to convince the court that [it should] exercise
[its] discretion . . . in order to reconsider the issues
determined in the 1953 judgment. . . . The defendant’s
installation of the fence, gated entrance, fees, and per-
mits are restrictions on the public dedication of the
beach that violate the 1953 judgment.’’
   Accordingly, the court rendered judgment in favor
of the plaintiffs. In exercising its equitable powers to
protect the integrity of the 1953 judgment, the court
ordered as follows: ‘‘[T]he defendant is ordered to
remove the fence installed on the boundary of [Miami
Beach] now and hereinafter; the defendant is enjoined
from maintaining or establishing any other fence on the
boundary of [Miami Beach], now and hereinafter, and
the defendant is further enjoined from charging fees
and issuing permits for use of [Miami Beach] by the
public. The defendant shall comply with the [1953] judg-
ment, which bears repeating as follows: the defendant
is further enjoined ‘from interfering with the rights of
the plaintiffs and the unorganized public to free entry
and egress, and to free and unimpeded use and enjoy-
ment of [Miami Beach] along its entire length and width,
now and hereinafter.’ ’’ The defendant subsequently
filed a motion for reargument, claiming, inter alia, that
the court’s decision exceeded the scope of the 1953
judgment. The court denied that motion, and this appeal
followed.
                            I
          APPLICABLE LEGAL PRINCIPLES
   This case concerns the preclusionary effect of the
1953 judgment. For that reason, both the parties and
the trial court discussed the doctrine of res judicata
throughout this litigation, culminating in the court’s
determination that the measures implemented by the
defendant as part of the Clean Beach Program were
‘‘restrictions on the public dedication of [Miami Beach]
that violate the 1953 judgment.’’ To properly determine
the applicability of res judicata in the present case,
additional context regarding that confounding doctrine
is necessary.
  Res judicata is a term of art of both general and
specific meaning. Its general use stands for the proposi-
tion that a valid and final judgment should be accorded
preclusive effect. As Justice Blackmun observed
decades ago, ‘‘[t]he preclusive effects of former adjudi-
cation are discussed in varying and, at times, seemingly
conflicting terminology, attributable to the evolution of
preclusion concepts over the years. These effects are
referred to collectively by most commentators as the
doctrine of ‘res judicata.’ ’’ Migra v. Warren City School
District Board of Education, 465 U.S. 75, 77 n.1, 104
S. Ct. 892, 79 L. Ed. 2d 56 (1984); see also Taylor v.
Sturgell, 553 U.S. 880, 892 n.5, 128 S. Ct. 2161, 171 L. Ed.
2d 155 (2008) (noting ‘‘confusing lexicon’’ surrounding
preclusive effect of prior judgment). As the Supreme
Judicial Court of Massachusetts has explained, ‘‘ ‘[r]es
judicata’ is the generic term for various doctrines by
which a judgment in one action has a binding effect in
another’’ and whose fundamental purpose is ‘‘assuring
that judgments are conclusive, thus avoiding relitigation
of issues that were or could have been raised in the
original action.’’ (Citation omitted; internal quotation
marks omitted.) Bagley v. Moxley, 407 Mass. 633, 636,
555 N.E.2d 229 (1990); see also State v. Ellis, 197 Conn.
436, 464–65, 497 A.2d 974 (1985) (related ‘‘concepts’’ of
finality ‘‘express no more than the fundamental princi-
ple that once a matter has been fully and fairly litigated,
and finally decided, it comes to rest’’); Barr v. Resolu-
tion Trust Corp., 837 S.W.2d 627, 628 (Tex. 1992)
(‘‘[b]roadly speaking, res judicata is the generic term for
a group of related concepts concerning the conclusive
effects given final judgments’’). In its generic sense,
‘‘[r]es judicata encompasses four preclusive effects,
each conceptually distinct, which a final personal judg-
ment may have upon subsequent litigation. These are
merger, direct estoppel, bar, and collateral estoppel.’’
(Internal quotation marks omitted.) Lee v. Spoden, 290
Va. 235, 245, 776 S.E.2d 798 (2015); see also Lawlor v.
National Screen Service Corp., 349 U.S. 322, 326 n.6,
75 S. Ct. 865, 99 L. Ed. 1122 (1955) (noting that ‘‘[t]he
term res judicata is used broadly in the Restatement
[(First) of Judgments] to cover merger, bar, collateral
estoppel, and direct estoppel’’).
   In its specific sense, res judicata refers particularly
to claim preclusion and provides that ‘‘a former judg-
ment on a claim, if rendered on the merits, is an absolute
bar to a subsequent action [between the same parties
or those in privity with them] on the same claim.’’14
(Internal quotation marks omitted.) Girolametti v.
Michael Horton Associates, Inc., 332 Conn. 67, 75, 208
A.3d 1223 (2019). Under Connecticut law, the doctrine
of res judicata is pleaded as a special defense. See, e.g.,
Carol Management Corp. v. Board of Tax Review, 228
Conn. 23, 27, 633 A.2d 1368 (1993); Larmel v. Metro
North Commuter Railroad Co., 200 Conn. App. 660, 667
n.9, 240 A.3d 1056 (2020), aff’d, 341 Conn. 332, 267 A.3d
162 (2021); Practice Book § 10-50. Its primary posture
is defensive in nature, in that it bars relitigation of a
claim on which ‘‘a valid and final personal judgment’’
has been rendered in favor of a party. 1 Restatement
(Second), Judgments §§ 18 and 19 (1982). Indeed, we
are aware of no Connecticut appellate authority in
which res judicata has been endorsed for offensive use
with respect to claim preclusion, and for good reason:
‘‘Offensive claim preclusion is nonexistent. A plaintiff
cannot reassert a claim that he has already won.’’ Rob-
bins v. MED-1 Solutions, LLC, 13 F.4th 652, 657 (7th
Cir. 2021); see also St. Paul Mercury Ins. Co. v. William-
son, 224 F.3d 425, 439 (5th Cir. 2000) (res judicata ‘‘is
typically a defensive doctrine’’); Suryan v. CSE Mort-
gage, L.L.C., Docket No. 0452, 2017 WL 3667657, *15
(Md. Spec. App. August 25, 2017) (‘‘Maryland has not
recognized the offensive use of res judicata, and in
those jurisdictions where its use has been attempted,
it generally has been rejected’’).
  In the present case, the plaintiffs did not attempt to
wield the doctrine of res judicata offensively but, rather,
sought something fundamentally distinct: vindication
of the claim asserted in the 1952 action and embodied
in the 1953 judgment.15 As the trial court noted in its
memorandum of decision, the present action is one to
enforce a prior judgment of the Superior Court.16
   An action to enforce a prior judgment is the conse-
quence of the doctrine of merger, memorialized in the
Restatement (Second) of Judgments and our decisional
law, by which a plaintiff’s ‘‘claim is extinguished and
rights upon the judgment are substituted for it’’ follow-
ing the rendering of a valid and final judgment.17 1
Restatement (Second), supra, § 18, comment (a), p. 152;
Lighthouse Landings, Inc. v. Connecticut Light &
Power Co., 300 Conn. 325, 348, 15 A.3d 601 (2011); see
also Milwaukee County v. M. E. White Co., 296 U.S.
268, 275, 56 S. Ct. 229, 80 L. Ed. 220 (1935) (‘‘[a] cause
of action on a judgment is different from that upon
which the judgment was entered’’); National Union
Fire Ins. Co. of Pittsburgh v. Owenby, 42 Fed. Appx.
59, 63 (9th Cir. 2002) (explaining that ‘‘[t]he doctrine
that a judgment creates its own cause of action is an
entirely practical legal device, the purpose of which is to
facilitate the goal of securing satisfaction of the original
cause of action’’), cert. denied, 538 U.S. 950, 123 S.
Ct. 1629, 155 L. Ed. 2d 494 (2003); Fidelity National
Financial, Inc. v. Friedman, 225 Ariz. 307, 310, 238
P.3d 118 (2010) (‘‘every judgment continues to give rise
to an action to enforce it, called an action upon a judg-
ment’’ (internal quotation marks omitted)). Accord-
ingly, when a party thereafter seeks to enforce those
rights by maintaining ‘‘an action upon the judgment’’;
1 Restatement (Second), supra, § 18 (1), pp. 151–52;
Lighthouse Landings, Inc. v. Connecticut Light &
Power Co., supra, 348; it is not seeking to ‘‘relitigate a
matter [that] it already has had an opportunity to liti-
gate.’’ (Internal quotation marks omitted.) Wellswood
Columbia, LLC v. Hebron, 327 Conn. 53, 66, 171 A.3d
409 (2017). Rather, it is attempting to enforce a valid
judgment and, by extension, vindicate the very claim
that gave rise thereto. For that reason, an action to
enforce a prior judgment does not implicate res judicata
in its specific sense.
   Merger is a doctrine of preclusion that falls within
res judicata in its generic sense. See Lawlor v. National
Screen Service Corp., supra, 349 U.S. 326; Lee v. Spoden,
supra, 290 Va. 245. Merger has been referred to as a
component of res judicata; see Freedom Mortgage Corp.
v. Burnham Mortgage, Inc., 569 F.3d 667, 672 (7th Cir.
2009); and as ‘‘an aspect of res judicata which prevents
relitigation of existing judgments . . . .’’ (Internal quo-
tation marks omitted.) Allison-Bristow Community
School District v. Iowa Civil Rights Commission, 461
N.W.2d 456, 460 (Iowa 1990). Accordingly, the doctrines
of merger and res judicata in its generic sense ‘‘may be
regarded as identical and, in some instances, the terms
‘res judicata’ and ‘merger’ have been used interchange-
ably.’’ (Footnote omitted.) 46 Am. Jur. 2d 799, Judg-
ments § 431 (2017); cf. Legassey v. Shulansky, 28 Conn.
App. 653, 656, 611 A.2d 930 (1992) (‘‘Connecticut’s res
judicata rules are derived from the theory of merger
. . . set out in the Restatement (Second) of Judg-
ments’’).
   That context convinces us that the issue of the preclu-
sive effect of the 1953 judgment is more precisely
viewed through the lens of the doctrine of merger and
the Superior Court’s authority to enforce a prior judg-
ment, which implicates res judicata in its general sense.
Although the trial court also discussed both claim pre-
clusion and collateral estoppel in its memorandum of
decision, we are mindful that a judicial opinion ‘‘must
be read as a whole, without particular portions read
in isolation, to discern the parameters of its holding.’’
Fisher v. Big Y Foods, Inc., 298 Conn. 414, 424–25, 3
A.3d 919 (2010); see also McGaffin v. Roberts, 193 Conn.
393, 408, 479 A.2d 176 (1984) (‘‘[w]e examine the trial
court’s memorandum of decision to understand better
the basis of the court’s decision and to determine the
reasoning for the conclusion reached by the trial
court’’), cert. denied, 470 U.S. 1050, 105 S. Ct. 1747, 84
L. Ed. 2d 813 (1985). The court’s decision expressly
acknowledges the unique context in which the issue
of preclusion arises in this case—an attempt by the
plaintiffs to enforce a prior judgment of the Superior
Court—and the court’s reasoning comports with the
principles of finality that underlie the doctrine of
merger. Read as a whole, we therefore construe the
court’s decision to grant injunctive relief to the plaintiffs
in this action to enforce a prior judgment as an exercise
of its equitable powers to protect the integrity of the
1953 judgment.18
                             II
             SCOPE OF 1953 JUDGMENT
  In its memorandum of decision, the court held that
the measures implemented by the defendant as part of
the Clean Beach Program were ‘‘restrictions on the
public dedication of [Miami Beach] that violate the 1953
judgment.’’ The defendant, by contrast, essentially
argues that those measures merely ‘‘regulate’’ access
and use of Miami Beach and, thus, are outside the scope
of the 1953 judgment.19 Whether the court properly
determined that the defendant’s conduct fell within the
scope of the 1953 judgment presents a question of law,
over which our review is plenary. See Alpha Beta Capi-
tal Partners, L.P. v. Pursuit Investment Management,
LLC, 193 Conn. App. 381, 439, 219 A.3d 801 (2019)
(affording plenary review ‘‘to the extent that we are
required to interpret the court’s judgment’’), cert.
denied, 334 Conn. 911, 221 A.3d 446 (2020), and cert.
denied, 334 Conn. 911, 221 A.3d 446 (2020); see also
Garguilo v. Moore, 156 Conn. 359, 365, 242 A.2d 716
(1968) (explaining, in action to enforce prior judgment,
that ‘‘resolution of the issues raised in this action neces-
sarily required the trial court to interpret the terms of
the [prior] judgment’’).
   ‘‘The construction of a judgment is a question of law
for the court. . . . As a general rule, judgments are
to be construed in the same fashion as other written
instruments. . . . The determinative factor is the inten-
tion of the court as gathered from all parts of the judg-
ment. . . . The judgment should admit of a consistent
construction as a whole. . . . To determine the mean-
ing of a judgment, we must ascertain the intent of the
court from the language used and, if necessary, the
surrounding circumstances.’’ (Internal quotation marks
omitted.) Wheelabrator Bridgeport, L.P. v. Bridgeport,
320 Conn. 332, 355, 133 A.3d 402 (2016).
   The court’s interpretation of the 1953 judgment arises
in the context of an action to enforce that judgment.
It is well established that ‘‘[t]he Superior Court has the
inherent authority to enforce its orders.’’ Rozbicki v.
Gisselbrecht, 152 Conn. App. 840, 846, 100 A.3d 909
(2014), cert. denied, 315 Conn. 922, 108 A.3d 1123
(2015). As our Supreme Court has explained, ‘‘the trial
court’s continuing jurisdiction to effectuate prior judg-
ments . . . is not separate from, but, rather, derives
from, its equitable authority to vindicate judgments.’’
(Emphasis in original.) AvalonBay Communities, Inc.
v. Plan & Zoning Commission, 260 Conn. 232, 241,
796 A.2d 1164 (2002). For that reason, ‘‘it is within the
equitable powers of the trial court to fashion whatever
orders [are] required to protect the integrity of [its origi-
nal] judgment.’’ (Internal quotation marks omitted.)
Rocque v. Light Sources, Inc., 275 Conn. 420, 433, 881
A.2d 230 (2005); see also Connecticut Pharmaceutical
Assn., Inc. v. Milano, 191 Conn. 555, 563–64, 468 A.2d
1230 (1983) (‘‘the court, in the exercise of its equitable
powers, necessarily had the authority to fashion what-
ever orders were required to protect the integrity’’ of
prior judgment); National Law Center on Home-
lessness & Poverty v. United States Veterans Adminis-
tration, 98 F. Supp. 2d 25, 26–27 (D. D.C. 2000) (‘‘[a]
court’s powers to enforce its own injunction by issuing
additional orders is broad . . . particularly where the
enjoined party has not fully complied with the court’s
earlier orders’’ (citation omitted; internal quotation
marks omitted)).
   Historically, courts of equity entertained actions to
execute a decree, the precursor to actions to enforce
a judgment. ‘‘A bill to execute a decree, is a bill assum-
ing, as its basis, the principle of the decree, and seeking
merely to carry it into effect.’’ Huddleston v. Williams,
48 Tenn. 579, 581 (1870). As the United States Supreme
Court explained: ‘‘It is well settled that a court of equity
has jurisdiction to carry into effect its own orders,
decrees, and judgments . . . . [W]here a supplemental
bill is brought in aid of a decree, it is merely to carry
out and to give fuller effect to that decree, and not to
obtain relief of a different kind on a different principle
. . . .’’ (Internal quotation marks omitted.) Root v.
Woolworth, 150 U.S. 401, 410–11, 14 S. Ct. 136, 37 L.
Ed. 1123 (1893). The ‘‘main purpose’’ of an action to
enforce a judgment likewise is to ‘‘facilitate the ultimate
goal of securing satisfaction of the original cause of
action.’’ (Internal quotation marks omitted.) Salinas v.
Ramsey, 234 So. 3d 569, 571 (Fla. 2018).
  Under Connecticut law, when a party obtains a valid
and final judgment, ‘‘[t]he plaintiff’s original claim is
. . . merged in the judgment.’’ (Internal quotation
marks omitted.) Duhaime v. American Reserve Life
Ins. Co., 200 Conn. 360, 364, 511 A.2d 333 (1986). An
action to enforce a judgment ordinarily involves no new
claim or cause of action—it merely is an attempt to
carry out and effectuate a prior decree. See Root v.
Woolworth, supra, 150 U.S. 411. For that reason, an
action to enforce a judgment necessarily involves the
same underlying claim as that which animated the prior
judgment.
  Accordingly, when a party seeks to enforce a prior
judgment, the critical question is whether the prior judg-
ment encompasses the conduct of which the plaintiff
now complains. See Garguilo v. Moore, supra, 156
Conn. 361–65 (in ‘‘action to enforce the terms of the
[prior] judgment,’’ it is ‘‘necessary to inquire into the
meaning and scope of the provisions contained in that
judgment’’). Because a valid and final judgment mani-
fests the merger of all claims that were brought in the
prior action, conduct that falls within the scope of the
prior judgment necessarily involves the same claim as
that advanced in the prior action and, thus, is subject
to preclusion.20 Moreover, ‘‘[w]hen the plaintiff brings
an action upon the judgment, the defendant cannot avail
himself of defenses which he might have interposed in
the original action’’ because those defenses would be
responsive to the merged claims. 1 Restatement (Sec-
ond), supra, § 18, comment (c), p. 154.
   Because the critical inquiry in considering an action
to enforce is whether the conduct in question is within
the scope of the prior judgment, it is necessary to com-
pare the complaint in the second action with the claims
that were (1) alleged in the pleadings of the prior action
and (2) resolved in the judgment rendered by the court.
See Commissioner of Environmental Protection v.
Connecticut Building Wrecking Co., 227 Conn. 175,
190, 629 A.2d 1116 (1993) (measuring preclusive effect
of prior judgment by comparing ‘‘the complaint in the
second action with the pleadings and the judgment in
the earlier action’’); Dept. of Public Safety v. Freedom
of Information Commission, 103 Conn. App. 571, 582
n.10, 930 A.2d 739 (judicial decision ‘‘stands only for
those issues presented to, and considered by, the
court’’), cert. denied, 284 Conn. 930, 934 A.2d 245 (2007);
cf. Nutmeg Housing Development Corp. v. Colchester,
324 Conn. 1, 14 n.4, 151 A.3d 358 (2016) (‘‘[i]t is funda-
mental to our law that the right of a [party] to recover
is limited to the allegations in his [pleadings]’’ (internal
quotation marks omitted)).
   Accordingly, our analysis begins with an examination
of the 1952 action. At issue was the defendant’s con-
struction of a six foot high iron fence that impaired the
ability of the general public to freely access and use
Miami Beach. In the third count of their complaint, the
plaintiffs alleged that the defendant had ‘‘interfered with
the rights . . . of the general public to free and unim-
peded use of [Miami Beach], [had] prevented their free
use and enjoyment thereof, and [had] caused . . . said
general public irreparable loss and injury.’’
   In rendering judgment in favor of the plaintiffs, the
court first noted that the plaintiffs in the 1952 action
sought both ‘‘a mandatory injunction requiring [the
defendant] to remove from [Miami Beach] all obstruc-
tions to free entry and egress thereon,’’ and ‘‘an injunc-
tion restraining [the defendant] from interfering with
the rights of the plaintiffs to free entry and egress, and
to free and unimpeded use and enjoyment of [Miami
Beach] along its entire length and width from now
henceforth . . . .’’ The court specifically found that Hil-
liard had ‘‘dedicated for public use the strip of land
known as [Miami Beach]’’ and that ‘‘this dedication for
such use by [Hilliard] was accepted by the unorganized
public and has been continuously used and enjoyed by
the public down to the date of the beginning of [the
1952] action.’’ The court then ordered in relevant part:
‘‘[The defendant is] hereby enjoined . . . from main-
taining and establishing . . . a steel and wire fence
across [Miami Beach and must] remove from [Miami
Beach] the . . . fence which [it has] erected . . . and
it is further adjudged that [the defendant is] hereby
enjoined . . . from interfering with the rights of the
plaintiffs and the unorganized public to free entry and
egress, and to free and unimpeded use and enjoyment
of [Miami Beach] along its entire length and width, from
now henceforth . . . .’’
  In the present case, the plaintiffs alleged in their
complaint that the court, in rendering the 1953 judg-
ment, had ‘‘found that [Miami Beach] . . . is dedicated
for public use.’’ The plaintiffs further alleged that mea-
sures implemented by the defendant as part of the Clean
Beach Program illegally interfered with the right of the
general public to freely access and use Miami Beach.
See footnote 12 of this opinion. The plaintiffs thus
requested, inter alia, injunctive relief ‘‘ordering the
removal of the fence blocking public access to Miami
Beach’’ and ‘‘enjoining the defendant from charging fees
and issuing permits for use of Miami Beach.’’
    In its principal appellate brief, the defendant con-
cedes that it ‘‘does not have the right to prevent access’’
to Miami Beach in light of the mandate of the 1953
judgment but argues that the Clean Beach Program and
fence merely ‘‘regulate’’ access and use of Miami Beach.
For that reason, the defendant claims that the court
improperly concluded that the 1953 judgment precludes
it from ‘‘defending’’ its Clean Beach Program because
it is not the same claim, and its motives and the expecta-
tions of the parties are different. We do not agree.
   In the third count of their complaint, the plaintiffs in
the 1952 action alleged in relevant part that the defen-
dant interfered with the rights of the plaintiffs and other
members of the general public ‘‘to free and unimpeded
use’’ of Miami Beach, and alleged that the defendant
had ‘‘prevented their free use and enjoyment thereof
. . . .’’ In rendering judgment in favor of the plaintiffs,
the court agreed and found that Hilliard had ‘‘dedicated
for public use the strip of land known as [Miami
Beach],’’ and that ‘‘this dedication for such use by [Hilli-
ard] was accepted by the unorganized public and has
been continuously used and enjoyed by the public down
to the date of the beginning of [the 1952] action.’’ The
court then ordered in relevant part: ‘‘[The defendant is]
hereby enjoined . . . from maintaining and establish-
ing . . . a steel and wire fence across [Miami Beach
and must] remove from [Miami Beach] the . . . fence
which [it has] erected . . . and it is further adjudged
that [the defendant is] hereby enjoined . . . from
interfering with the rights of the plaintiffs and the unor-
ganized public to free entry and egress, and to free and
unimpeded use and enjoyment of [Miami Beach] along
its entire length and width, from now henceforth
. . . .’’ (Emphasis added.)
   Under Connecticut law, ‘‘judgments are to be con-
strued in the same fashion as other written instru-
ments.’’ (Internal quotation marks omitted.) Wheela-
brator Bridgeport, L.P. v. Bridgeport, supra, 320 Conn.
355. It is well established that ‘‘[a]n interpretation which
gives effect to all provisions of the [written instrument]
is preferred to one which renders part of the writing
superfluous, useless or inexplicable.’’ 11 R. Lord, Wil-
liston on Contracts (4th Ed. 2012) § 32:5, p. 704; see
also 24 Leggett Street Ltd. Partnership v. Beacon Indus-
tries, Inc., 239 Conn. 284, 298, 685 A.2d 305 (1996)
(parties do not insert meaningless provisions in written
agreements); Downs v. National Casualty Co., 146
Conn. 490, 495, 152 A.2d 316 (1959) (‘‘[e]very provision
is to be given effect, if possible, and no word or clause
eliminated as meaningless, or disregarded as inopera-
tive’’); Johnson v. Allen, 70 Conn. 738, 744, 40 A. 1056
(1898) (‘‘We cannot . . . regard [certain provisions] as
surplusage, nor ignore them. We must take the [written
instrument] as a whole as we find it and give effect, if
possible to all its terms . . . .’’).
   The 1953 judgment plainly recognized the right of the
general public both ‘‘to free entry and egress’’ on Miami
Beach and ‘‘to free and unimpeded use and enjoyment
of [Miami Beach] along its entire length and width
. . . .’’21 As such, the court properly concluded that the
defendant’s erection of a fence, a gated entrance, and
the imposition of fees and permits are restrictions
encompassed by, and thus violative of, the 1953 judg-
ment.
   The conduct complained of by the plaintiffs in the
present case—the construction of a fence with an
entrance gate, and the creation of a fee structure and
permit program to use Miami Beach—is within the
scope of the 1953 judgment, which enjoined the defen-
dant ‘‘from maintaining and establishing’’ a fence on
the property and from interfering with the right of the
‘‘unorganized public to free entry and egress, and to
free and unimpeded use and enjoyment of [Miami
Beach] along its entire length and width . . . .’’ We
therefore conclude that the court properly determined
that the 1953 judgment precluded the defendant from
restricting public access and use of Miami Beach.
                            III
                         PRIVITY
   The defendant also claims that the court improperly
concluded that the plaintiffs were in privity with the
plaintiffs in the 1952 action such that they could enforce
the 1953 judgment. More specifically, it argues that the
plaintiffs, as nonparties to the 1952 action, are not enti-
tled to the benefits of that prior judgment. We do not
agree.22
   ‘‘Privity is a word which expresses the idea that as
to certain matters and in certain circumstances persons
who are not parties to an action but who are connected
with it in their interests are affected by the judgment
with reference to interests involved in the action, as if
they were parties. . . . The statement that a person is
bound by or has the benefit of a judgment as a privy
is a short method of stating that under the circum-
stances and for the purpose of the case at hand he is
bound by and entitled to the benefits of all or some of
the rules of res judicata by way of merger . . . .’’ (Cita-
tions omitted.) Restatement (First), Judgments § 83,
comment (a), pp. 389–90 (1942). As our Supreme Court
has explained, ‘‘[p]rivity is a difficult concept to define
precisely. . . . There is no prevailing definition of priv-
ity to be followed automatically in every case. It is not
a matter of form or rigid labels; rather it is a matter of
substance. In determining whether privity exists, we
employ an analysis that focuses on the functional rela-
tionships of the parties. Privity is not established by
the mere fact that persons may be interested in the
same question or in proving or disproving the same set
of facts. Rather, it is, in essence, a shorthand statement
for the principle that [the doctrines of preclusion]
should be applied only when there exists such an identi-
fication in interest of one person with another as to
represent the same legal rights so as to justify preclu-
sion.’’ (Citation omitted.) Mazziotti v. Allstate Ins. Co.,
240 Conn. 799, 813–14, 695 A.2d 1010 (1997).
   ‘‘A key consideration in determining the existence of
privity is the sharing of the same legal right by the
parties allegedly in privity.’’ (Internal quotation marks
omitted.) Id., 813. ‘‘[O]ne person is in privity with
another and is bound by and entitled to the benefits of
a judgment as though he was a party when there is
such an identification of interest between the two as
to represent the same legal right . . . .’’ (Internal quota-
tion marks omitted.) Collins v. E.I. DuPont de Nem-
ours & Co., 34 F.3d 172, 176 (3d Cir. 1994).
   The present case involves the same legal rights that
were asserted in the 1952 action and memorialized in
the 1953 judgment. The plaintiffs in the 1952 action
specifically alleged in their complaint that they were
‘‘acting as members of the general public’’ to vindicate
‘‘the rights of the plaintiffs and other members of the
general public to free and unimpeded use’’ of Miami
Beach. In rendering the 1953 judgment, the court
enjoined the defendant ‘‘from interfering with the rights
of . . . the unorganized public to free entry and egress,
and to free and unimpeded use and enjoyment of [Miami
Beach] along its entire length and width, from now
henceforth . . . .’’ The present case is predicated
entirely on those same legal rights, as the plaintiffs
asserted illegal interference with their rights as mem-
bers of the general public to access and use Miami
Beach; see footnote 10 of this opinion; in accordance
with the mandate of the 1953 judgment.23
  It also is noteworthy that this action involves a real
property dispute. As the United States Supreme Court
has observed, ‘‘[t]he policies advanced by the doctrine
of res judicata perhaps are at their zenith in cases con-
cerning real property, land and water.’’ Nevada v.
United States, 463 U.S. 110, 129 n.10, 103 S. Ct. 2906,
77 L. Ed. 2d 509 (1983). For that reason, ‘‘[a] finding of
privity [when there is a sufficiently close relationship
between the parties] is particularly appropriate in cases
involving interests in real property . . . .’’ Tahoe-
Sierra Preservation Council, Inc. v. Tahoe Regional
Planning Agency, 322 F.3d 1064, 1082 (9th Cir. 2003).
Here, the same parcel of property underlies both the
1952 action and the present action. In addition, the
source of the right underlying the claims of both sets
of plaintiffs is the same—the conveyance instruments
executed by Hilliard, the original owner of the property
in question.24 Moreover, both actions originated from
nearly identical circumstances. In each instance, the
defendant instituted measures that restricted the pub-
lic’s ability to freely access and use Miami Beach with-
out impediment and faced legal challenges from resi-
dents of the abutting Sound View neighborhood who
sought to vindicate their rights as members of the gen-
eral public.
   As the Restatement (Second) of Judgments notes,
‘‘[a] judgment in an action that determines interests in
real . . . property . . . [c]onclusively determines the
claims of the parties to the action regarding their inter-
ests; and . . . [h]as preclusive effects upon a person
who succeeds to the interest of a party to the same
extent as upon the party himself.’’ 2 Restatement (Sec-
ond), supra, § 43, p. 1. The party facing preclusion
here—the defendant—was a party to the 1952 action.
Because that action expressly was predicated on the
plaintiffs’ interests as members of the general public,
and because the 1953 judgment, by its plain terms,
memorialized the right of ‘‘the unorganized public’’ to
freely access and use Miami Beach, that judgment has
preclusive effect on the defendant vis-à-vis members
of the general public like the plaintiffs here.
    We also are mindful that the ‘‘crowning consideration
[in resolving the privity question is] that the interest of
the party to be precluded must have been sufficiently
represented in the prior action so that [preclusion] is
not inequitable.’’ (Internal quotation marks omitted.)
Girolametti v. Michael Horton Associates, Inc., supra,
332 Conn. 77. The party to be precluded here—the
defendant—was a party to the 1952 action, and, thus,
the core concern in a privity analysis is not implicated
here. As the court found in its memorandum of decision,
‘‘[t]here is no evidence that . . . [the defendant was]
not presented an opportunity to litigate fully the contro-
versy in 1953.’’ The record before us supports that deter-
mination and confirms that the defendant participated
robustly in the 1952 action.
  In light of the foregoing, the trial court properly con-
cluded that the plaintiffs were in privity with the prior
plaintiffs and thus entitled to the benefits of the 1953
judgment. As members of the general public, the plain-
tiffs in the present case share the same legal right as
the plaintiffs in the 1952 action; see Mazziotti v. Allstate
Ins. Co., supra, 240 Conn. 813–14; and the record dem-
onstrates that the defendant was a party to that prior
action. Moreover, the policies that underlie our preclu-
sion doctrines—‘‘achieving finality and repose, promot-
ing judicial economy, and preventing inconsistent judg-
ments’’; Girolametti v. Michael Horton Associates, Inc.,
supra, 332 Conn. 76;—would be served by finding the
plaintiffs in privity with the plaintiffs in the 1952 action
and permitting them to maintain this action to enforce
the 1953 judgment. We therefore conclude that the
plaintiffs were proper parties in the present case.
                            IV
           EQUITABLE CONSIDERATIONS
   As a final matter, we note that, when an action to
enforce involves a judgment that ‘‘calls for perfor-
mance, positive or negative, over a period of time, the
question may arise whether circumstances have so
changed as to make enforcement inequitable.’’ 1
Restatement (Second), supra, § 18, comment (c), p. 155.
On appeal, the defendant argues that it is unfair to bind
it to the terms of the 1953 judgment due to the passage
of decades. We disagree.
   As the court found in its memorandum of decision,
the defendant offered ‘‘no evidence of any substantive
legal change in the terms of the dedication of Miami
Beach since the 1953 judgment.’’ Unlike the stipulated
judgment at issue in Nauss v. Pinkes, 2 Conn. App. 400,
480 A.2d 568, cert. denied, 194 Conn. 808, 483 A.2d 612
(1984), the 1953 judgment here contains no temporal
limitations on the relief it provided.25 Moreover, the
public thereafter used and enjoyed Miami Beach for
more than sixty years without obstruction by the defen-
dant.26 That conduct over one-half of a century demon-
strates that both the defendant and members of the
general public expected the terms of the 1953 judgment
to govern the use of Miami Beach in perpetuity and
undermines the defendant’s claim that it is inequitable
to enforce that judgment now.
   Furthermore, the fact that the defendant’s noncom-
pliance with the 1953 judgment arose decades later has
little bearing on the plaintiffs’ ability to vindicate the
rights memorialized therein. Although the General
Assembly has imposed a twenty-five year statute of
limitations on an action to enforce a judgment for
money damages; see General Statutes § 52-598; no statu-
tory limitation period exists for an action to enforce a
judgment that is injunctive in nature. See Quickpower
International Corp. v. Danbury, 69 Conn. App. 756,
759, 796 A.2d 622 (2002) (concluding that limitation
period contained in ‘‘§ 52-598 (a) does not apply’’
because plaintiff was ‘‘seeking an injunction, not dam-
ages’’); cf. Bear v. Iowa District Court, 540 N.W.2d 439,
441 (Iowa 1995) (‘‘[t]he mere passage of time . . . does
not invalidate a permanent injunction’’).
   As the court specifically noted in setting forth the
applicable legal standard in its memorandum of deci-
sion, ‘‘it is within the equitable powers of the trial court
to fashion whatever orders [are] required to protect the
integrity of [its original] judgment.’’ (Internal quotation
marks omitted.) Rocque v. Light Sources, Inc., supra,
275 Conn. 433; see also Connecticut Pharmaceutical
Assn., Inc. v. Milano, supra, 191 Conn. 563–64. The
appellate courts of this state review ‘‘the exercise of a
trial court’s equitable powers for an abuse of discre-
tion.’’ JPMorgan Chase Bank, National Assn. v.
Essaghof, 336 Conn. 633, 639, 249 A.3d 327 (2020). On
the record before us, we conclude that the court did
not abuse its discretion in exercising its equitable
authority to vindicate the 1953 judgment with respect
to the plaintiffs’ right to freely access and use Miami
Beach.
      The judgment is affirmed.
      In this opinion CRADLE, J., concurred.
  1
     Although her last name appears as ‘‘Tracey’’ in the case caption, the
plaintiff Kathleen Tracy testified at trial that her last name is Tracy.
   2
     By the terms of its charter, the defendant is permitted, inter alia, to
enact ordinances ‘‘to care for the beaches and waterfronts,’’ to ‘‘prevent the
deposit upon property within the limits of [the] association of refuse, garbage
or waste material of any kind,’’ and ‘‘to regulate and limit the carrying on
within the limits of said association of any business that will, in the opinion
of the [association], be prejudicial to public health or dangerous to or
constitute an unreasonable annoyance to those living or owning property
in the vicinity thereof . . . .’’
   3
     At the time of both the defendant’s acquisition of the property and the
1952 action discussed herein, the parcel was referred to as ‘‘Long Island
Avenue’’ and consisted of undeveloped land along the Long Island Sound
coast. For clarity, we refer to that waterfront parcel as Miami Beach through-
out this opinion.
   4
     The plaintiffs named the defendant and Nunzio Corsino as defendants
in the 1952 action. Although the record before us indicates that Corsino
conveyed Miami Beach to the defendant by quitclaim deed in 1951, the
pleadings contain no particular allegations with respect to Corsino.
   5
     In its written ruling, the court stated in relevant part: ‘‘The court, having
heard the parties, finds the issues upon the first count for the plaintiffs
. . . and also finds the issues for all of the plaintiffs upon the third count
. . . .’’ (Emphasis added.) The plaintiffs withdrew count two before judg-
ment was rendered. Cf. Roche v. Fairfield, 186 Conn. 490, 499, 442 A.2d 911
(1982) (‘‘the unorganized public cannot acquire rights by prescription’’).
   6
     As its name implies, the term ‘‘unorganized public’’ refers to ‘‘the public
at large . . . rather than . . . one person, a limited number of persons, or
a restricted group.’’ (Internal quotation marks omitted.) State v. Boucher,
11 Conn. App. 644, 650, 528 A.2d 1165 (1987) (Daly, J., dissenting), rev’d
on other grounds, 207 Conn. 612, 541 A.2d 865 (1988); see also Oxford v.
Beacon Falls, 183 Conn. 345, 347, 439 A.2d 348 (1981) (‘‘[a] public beach is
one . . . open to the common use of the public, and which the unorganized
public and each of its members have a right to use’’ (internal quotation
marks omitted)); Montanaro v. Aspetuck Land Trust, Inc., 137 Conn. App.
1, 15–16, 48 A.3d 107 (using term ‘‘unorganized public’’ synonymously with
term ‘‘general public’’), cert. denied, 307 Conn. 932, 56 A.3d 715 (2012).
   7
     Although the defendant argues that the 1953 judgment was a stipulated
judgment, it concedes, as it must, that ‘‘[a] valid judgment or decree entered
by agreement or consent operates as res judicata to the same extent as a
judgment or decree rendered after answer and contest.’’ Gagne v. Norton,
189 Conn. 29, 31, 453 A.2d 1162 (1983); see also SantaMaria v. Manship,
7 Conn. App. 537, 542, 510 A.2d 194 (‘‘[a] stipulated judgment may operate
as res judicata to the same extent as a judgment after a contested trial’’),
cert. denied, 201 Conn. 807, 515 A.2d 378 (1986). As the Restatement (Second)
of Judgments explains, ‘‘[w]hen the plaintiff recovers a valid and final per-
sonal judgment, his original claim is extinguished and rights upon the judg-
ment are substituted for it. The plaintiff’s original claim is said to be ‘merged’
in the judgment. . . . It is immaterial whether the judgment was rendered
upon a verdict . . . or upon consent . . . .’’ (Emphasis added.) 1
Restatement (Second), Judgments § 18, comment (a), p. 152 (1982). For that
reason, actions to enforce stipulated judgments properly are brought in the
Superior Court. See, e.g., Garguilo v. Moore, 156 Conn. 359, 242 A.2d 716
(1968); Ghio v. Liberty Ins. Underwriters, Inc., 212 Conn. App. 754, 276
A.3d 984, cert. denied, 345 Conn. 909,            A.3d        (2022); Haworth v.
Dieffenbach, 133 Conn. App. 773, 38 A.3d 1203 (2012); Nauss v. Pinkes, 2
Conn. App. 400, 480 A.2d 568, cert. denied, 194 Conn. 808, 483 A.2d 612 (1984).
   8
     In its principal appellate brief, the defendant concedes that ‘‘[t]he public
used [Miami Beach] for decades’’ after the 1953 judgment was rendered.
   9
     The plaintiffs were longtime patrons of Miami Beach and, like the plain-
tiffs in the 1952 action, all owned property in the adjacent Sound View
neighborhood.
   10
      Unlike the plaintiffs in the 1952 action, the plaintiffs in the present case
have raised no claim regarding the rights memorialized in the deeds to their
Sound View properties. Rather, this action is predicated solely on their
rights as members of the general public to freely access and use Miami Beach.
   11
      The plaintiffs also requested ‘‘a [d]eclaratory [o]rder that Miami Beach
is a public beach.’’ In rendering judgment in favor of the plaintiffs, the trial
court did not grant that request. Rather, the court emphasized that ‘‘[t]he
present case . . . involves a beach dedicated for public use from private
property rather than a town owned beach . . . .’’ (Emphasis added.) The
propriety of that determination is not at issue in this appeal.
   12
      In paragraph 10 of the operative complaint, the plaintiffs specifically
alleged: ‘‘The [defendant has] hindered and violated the rights of the plaintiffs
to freely access [Miami Beach], to wit:
   ‘‘a. They have and continue to restrict public access to Miami Beach
without any grant of authority to do so.
   ‘‘b. They are in direct violation of the 1953 judgment . . . and [its] court
orders against the defendant.
   ‘‘c. They are charging fees to the public for use of a public beach without
any grant of legal authority to do so.
   ‘‘d. They are issuing permits for use of a public beach without any grant
of legal authority to do so.
   ‘‘e. The defendant’s actions have a chilling effect on the rights of the
public to [Miami Beach].’’
   13
      Indeed, after noting the applicable legal standard, the court titled the
next section of its memorandum of decision ‘‘Enforcement of 1953 Judg-
ment.’’
   14
      For res judicata to apply in the specific sense of claim preclusion, ‘‘four
elements must be met: (1) the judgment must have been rendered on the
merits by a court of competent jurisdiction; (2) the parties to the prior and
subsequent actions must be the same or in privity; (3) there must have
been an adequate opportunity to litigate the matter fully; and (4) the same
underlying claim must be at issue.’’ Wheeler v. Beachcroft, LLC, 320 Conn.
146, 156–57, 129 A.3d 677 (2016).
   15
      The plaintiffs first invoked the doctrine of res judicata in their posttrial
brief to describe the preclusive effect of the 1953 judgment.
   16
      In part III A of its memorandum of decision, in which it set forth the
applicable legal standard, the trial court observed that ‘‘[f]inal judgments
are . . . presumptively valid . . . and collateral attacks on their validity
are disfavored.’’ (Internal quotation marks omitted.) The court explained
that, ‘‘[o]nce a final judgment has been issued, it is within the equitable
powers of the trial court to fashion whatever orders [are] required to protect
the integrity of [its original] judgment, including injunctive relief,’’ and
emphasized that ‘‘[c]ourts have in general the power to fashion a remedy
appropriate to the vindication of a prior . . . judgment.’’ (Citations omitted;
internal quotation marks omitted.) The court then proceeded to discuss the
doctrine of res judicata in part III B of its decision, which is titled ‘‘Enforce-
ment of 1953 Judgment.’’
   17
      In Duhaime v. American Reserve Life Ins. Co., 200 Conn. 360, 364, 511
A.2d 333 (1986), our Supreme Court’s reference to an action to enforce a
judgment was discussed in the context of the principle of res judicata
and, more specifically, merger: ‘‘The principles that govern res judicata are
described in Restatement (Second), Judgments (1982). The basic rule is that
of § 18, which states in relevant part: ‘When a valid and final personal
judgment is rendered in favor of the plaintiff: (1) [t]he plaintiff cannot
thereafter maintain an action on the original claim or any part thereof,
although he may be able to maintain an action upon the judgment . . . .’
As comment (a) to § 18 explains, ‘[w]hen the plaintiff recovers a valid and
final personal judgment, his original claim is extinguished and rights upon
the judgment are substituted for it. The plaintiff’s original claim is said to
be ‘‘merged’’ in the judgment.’ Our recent case law has uniformly approved
and applied the principle of claim preclusion or merger.’’ (Emphasis added.)
   18
      We also note that, to the extent that ‘‘our rationale is slightly different
than that of the trial court,’’ it is ‘‘axiomatic that [an appellate court] may
affirm a proper result of the trial court for a different reason.’’ (Internal
quotation marks omitted.) Silano v. Cooney, 189 Conn. App. 235, 241, 207
A.3d 84 (2019); see also Helvering v. Gowran, 302 U.S. 238, 245, 58 S. Ct.
154, 82 L. Ed. 224 (1937) (‘‘the rule is settled that if the decision below
is correct, it must be affirmed, although the lower court relied upon a
wrong ground’’).
   19
      To the extent that the defendant has argued that the court improperly
‘‘expanded the reach’’ of the prior judgment and characterizes the scope of
the judgment on page 19 of its brief, we acknowledge that the defendant
preserved its claim regarding the scope of the 1953 judgment in its February
4, 2020 motion for reargument.
   20
      For that reason, application of the transactional test that governs res
judicata claims in the specific sense; see, e.g., Powell v. Infinity Ins. Co.,
282 Conn. 594, 604, 922 A.2d 1073 (2007); is inapposite in the context of an
action to enforce a prior judgment. The transactional test operates as a
screening mechanism to prevent a party from obtaining ‘‘a second bite at
the apple [when] the present claims are ones arising from the same transac-
tion that the parties, exercising reasonable diligence, could have raised but
did not in the [prior action].’’ (Internal quotation marks omitted.) Larry v.
Powerski, 148 F. Supp. 3d 584, 597 (E.D. Mich. 2015). When a party brings
an action to enforce a prior judgment, the prior claims, while relevant for
purposes of considering the scope of the judgment, are not themselves being
relitigated because they have been merged into the judgment.
   21
      Webster’s Third New International Dictionary defines the word ‘‘unim-
peded’’ as ‘‘free from anything that impedes or hampers.’’ Webster’s Third
New International Dictionary (2002) p. 2499.
   Black’s Law Dictionary defines the word ‘‘enjoyment’’ as ‘‘1. Possession
and use, esp. of right of property. 2. The exercise of a right.’’ Black’s Law
Dictionary (11th Ed. 2019) p. 670. In a more general sense, enjoyment is
defined as ‘‘the action or state of enjoying something: the deriving of pleasure
or satisfaction (as in the possession of anything).’’ Webster’s Third New
International Dictionary, supra, p. 754. The word ‘‘enjoy,’’ in turn, is defined
as ‘‘to have in possession for one’s use or satisfaction . . . .’’ Id.
   22
      We appreciate the sentiments expressed in the concurring opinion and
recognize that privity and standing are distinct concepts. As one Connecticut
judge has observed, there is a ‘‘distinction between standing (having a suffi-
ciently colorable claim to be allowed to pursue a claim) and privity (actual
effect of an actual or presumed legal relationship) . . . .’’ Claridge Associ-
ates, LLC v. Pursuit Partners, LLC, Superior Court, judicial district of
Stamford-Norwalk, Docket No. CV-XX-XXXXXXX-S (November 14, 2018);
accord Ovnik v. Podolskey, 86 N.E.3d 1093, 1100–1101 (Ill. App. 2017) (The
court noted ‘‘the distinction between standing and privity. Standing refers
to whether a litigant is entitled to have the court decide the merits of a
dispute or a particular issue and requires some injury in fact to a legally
recognized interest. . . . Privity, in turn, exists when parties adequately
represent the same legal interests, irrespective of their nominal identities.’’
(Citation omitted; internal quotation marks omitted.)), appeal denied, 94
N.E.3d 676 (Ill. 2018).
   While we recognize that the defendant has raised no claim that the plain-
tiffs lack standing or a colorable claim of aggrievement, we are unaware of
any authority that suggests that standing obviates the need to address, when
raised by the defendant, a challenge to a plaintiff’s claim of privity in an
enforcement action where the plaintiffs are not identical to the plaintiffs
who secured a favorable judgment in the prior action. Here, the defendant
frames its challenge to the court’s privity determination as one that operates
to ‘‘bar the defendant from contesting the current plaintiffs’ claims.’’ As we
discussed in part I of this opinion, in an action to enforce a valid and final
judgment, the doctrine of merger precludes a defendant from relitigating
the underlying claims, including the pursuit of any special defenses or coun-
terclaims it could have raised in the prior action. Because the plaintiffs, as
nonparties to the 1952 action, nevertheless claim entitlement to the benefit
of that judgment, specifically, those remedies within the scope of the original
judgment without having to relitigate the underlying claims via an enforce-
ment action, the defendant’s challenge to the court’s privity determination
is one this court properly must address.
   In its principal appellate brief, the defendant argues that nonparties to a
prior action generally are not entitled to the benefits of a prior judgment.
Our discussion of the issue of privity is confined to the question of whether
the plaintiffs in the present case are entitled to the benefits of the 1953
judgment. We are aware of no authority in which a court, in this jurisdiction
or elsewhere, has held that privity among parties is a prerequisite to an
action to enforce a prior judgment, and we do not so hold in this case. We
simply address the claim raised by the defendant regarding the plaintiffs’
entitlement to the benefits of the 1953 judgment.
   23
      For that reason, the defendant’s reliance on Wheeler v. Beachcroft LLC,
supra, 320 Conn. 146, is misplaced. In Wheeler, our Supreme Court held that
individual lot owners in a neighborhood were not in privity with other
lot owners who brought earlier actions ‘‘with regard to their prescriptive
easement claims . . . .’’ Id., 168. As the court explained, ‘‘[b]ecause parties
may share some legal rights and not others, parties may be in privity with
respect to some claims, but not others, for res judicata purposes. . . . The
trial court . . . held as much, concluding that the plaintiffs are in privity
with the other lot owners with regards to their implied easement, express
easement, and covenant appurtenant claims but not their prescriptive ease-
ment . . . claims.’’ (Citations omitted.) Id., 167. The Supreme Court further
noted that ‘‘each lot owner’s [prescriptive easement] claim is factually dis-
tinct and based on their individual uses of the lawn. Because some lot
owners may be able to satisfy the elements of a prescriptive easement claim
and others may not, depending on each lot owner’s use of the lawn over a
fifteen year period, all of the lot owners in the subdivision cannot be said
to share the same prescriptive rights. Although the lot owners in the previous
cases could litigate their own prescriptive easement claims, they could not
be expected to know the details of and adequately litigate the plaintiffs’
claims, such that the application of res judicata to them would not be unfair.’’
(Emphasis in original.) Id., 168.
   The present case, by contrast, does not involve any prescriptive easement
claim. Here, the plaintiffs seek vindication of their legal rights as members
of the general public to free and unimpeded access and use of Miami Beach.
Those rights are not factually distinct, do not accompany passage of title,
and do not depend on an individual litigant’s use of the individual’s own
property. Wheeler, therefore, is inapposite.
   24
      At its essence, the right of the general public set forth in those convey-
ance instruments constitutes a servitude on the Miami Beach property. See
Grovenburg v. Rustle Meadow Associates, LLC, 174 Conn. App. 18, 25 n.7,
165 A.3d 193 (2017) (servitude is legal device that creates right or obligation
that runs with land); 2 Restatement (Third), Property, Servitudes c. 7, intro-
ductory note, p. 334 (2000) (‘‘[t]he distinctive character of a servitude is its
binding effect for and against successors in interest in the property to which
the servitude pertains’’).
   25
      By its plain terms, the 1953 judgment enjoined the defendant ‘‘from
interfering with the rights of the plaintiffs and the unorganized public to
free entry and egress, and to free and unimpeded use and enjoyment of
[Miami Beach] along its entire length and width, from now henceforth . . . .’’
(Emphasis added.)
   26
      As the court found in its memorandum of decision, ‘‘[i]n the intervening
years from 1953 to 2017, the general public had free and open access to
Miami Beach’’ and ‘‘regularly used the beach for recreation and leisure.’’ In
its principal appellate brief, the defendant likewise acknowledges that ‘‘[t]he
public used [Miami Beach] for decades . . . .’’